PER CURIAM.
We affirm the Final Judgment ordering permanent commitment of the children, J.B. and A.B., to the Department of Health and Rehabilitative Services [HRS] only insofar as it terminates the rights of the appellant Victor Bartelemy1 because HRS neither filed a petition against Bartelemy, the natural father of A.B., nor offered Bar-telemy a meaningful performance agreement; in addition, the court failed to make findings that Bartelemy abandoned, abused, or neglected A.B. In the Interest of R.W., 495 So.2d 133 (Fla.1986); see In the Interest of B.W., 498 So.2d 946 (Fla. 1986). The rights of other interested parties may be advanced in separate appeals.
Reversed.

. Bartelemy is neither the natural nor adoptive father of J.B., and thus has no legal rights as to J.B. See In the Interest of J.R.T., 427 So.2d 251 (Fla. 5th DCA 1983).